     Case 1:19-cv-00711-DAD-EPG Document 34 Filed 06/17/20 Page 1 of 3
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    ADAM SHARPE,                                     Case No. 1:19-cv-00711-DAD-EPG (PC)
13                        Plaintiff,
14           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
15    C. CRYER, et al.,
16                        Defendants.
17

18          Adam Sharpe (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. The Court has determined that this case

20   will benefit from a settlement conference, and at the June 8, 2020 scheduling conference, the

21   parties agreed. Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to

22   conduct a settlement on September 23, 2020 at 9:00 a.m. The settlement conference will be

23   conducted by remote means to be determined later. The Court will issue the necessary

24   transportation order in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

27                Newman on September 23, 2020 at 9:00 a.m. The settlement conference will be

28                conducted by remote means to be determined later.

                                                       1
     Case 1:19-cv-00711-DAD-EPG Document 34 Filed 06/17/20 Page 2 of 3
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement on the Defendants’ behalf shall attend in person.1

4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             4. The parties are directed to exchange non-confidential settlement statements seven days

9                 prior to the settlement conference. These statements shall simultaneously be delivered

10                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

11                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

12                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

13                arrives at least seven (7) days prior to the settlement conference. The envelope shall

14                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

15                conference shall be prominently indicated on the settlement statement. If a party

16                desires to share additional confidential information with the court, they may do so

17                pursuant to the provisions of Local Rule 270(d) and (e).

18   \\\

19   \\\
20   \\\

21   \\\

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012)
24   (“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The term
     “full authority to settle” means that the individuals attending the mediation conference must be authorized to fully
25   explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman
     Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline
26   Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have
     “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
27   Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003
     WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 1:19-cv-00711-DAD-EPG Document 34 Filed 06/17/20 Page 3 of 3
1

2          5. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

3                at California Substance Abuse Treatment Facility, via email or facsimile.

4
     IT IS SO ORDERED.
5

6       Dated:     June 17, 2020                              /s/
7                                                      UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                       3
